The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	                                                   Claim Status
Claims 1-20 are currently pending. 

The terminal disclaimers filed on 8/2/2022 and 8/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of listed patents and co-pending applicants has been reviewed and accepted.  The terminal disclaimer has been recorded.

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Yuefen Zhou on July 29, 2022.

The following replaces the previous version of the claims: 
(Currently Amended) A method of treating depression, comprising orally administering: [[a]] bupropion, at a daily dose that is about 200 mg to about 300 mg, and [[a]]  dextromethorphan, at a daily dose that is about 60 mg to about 100 mg, to a human being in need thereof for at least 8 consecutive days; wherein the bupropion and the dextromethorphan are administered in a dosage form containing both the bupropion and the dextromethorphan and are the only therapeutically active agents to be administered; wherein the dosage form is formulated to provide immediate release of dextromethorphan and  sustained release of bupropion; and wherein administering the dosage form is more effective in treating depression than administering the same daily dose[[amount]] of the bupropion alone for the same number of consecutive days.
(Currently Amended) The method of claim 1, wherein administering the dosage form is more effective in treating depression than administering the same daily dose[[amount]] of the dextromethorphan alone for the same number of consecutive days.
(Original) The method of claim 1, wherein the dosage form is administered once daily.
(Original) The method of claim 1, wherein the dosage form is administered twice daily.
(Canceled) 
(Original) The method of claim 1, wherein the dosage form is administered for at least 14 consecutive days.
(Original) The method of claim 1, wherein the dosage form is administered for at least 30 consecutive days.
(Canceled) 
(Canceled) 
(Original) The method of claim 1, wherein the dosage form has a weight ratio of the dextromethorphan to the bupropion that is about 0.3 to about 0.5.
(Canceled) 
(Original) The method of claim 1, wherein the dosage form is in a solid form.
(Original) The method of claim 1, wherein the human being has a Cavg of bupropion that is at least about 10 ng/mL after the dosage form is administered.
(Original) The method of claim 1, wherein the human being has a Cmax of bupropion that is at least about 90 ng/mL after the dosage form is administered.
(Currently Amended) The method of claim 1, wherein the dosage form is administered once a day for 1 to 7 days, and then twice a day thereafter
(Currently Amended) The method of claim 1, wherein the dosage form is administered once a day for 1 to 3 days, and then twice a day thereafter
(Currently Amended) The method of claim 1, wherein the dosage form is administered once a day for 3 days, and then twice a day thereafter
(Canceled)   
(Canceled) 
(Original) The method of claim 1, wherein the human being has major depressive disorder.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art of Meyerson (US2005/0209218, cited in IDS filed on 10/5/2020) teaches the use of NMDA antagonists in combination with an antidepressant for treating psychiatric conditions including depression wherein dextromethorphan is listed as one of various NMDA antagonists and bupropion is listed in one of many antidepressants. However, the specific examples disclosed in Meyerson are limited to the combination of memantine as NMDA antagonists with other antidepressants and the prior art fails to teach unexpected results of co-administering both dextromethorphan and bupropion as the only therapeutically active compounds in the claimed daily dosage amounts for at least 8 consecutive days in the treatment of major depressive disorder wherein the dosage form provide immediate release of dextromethorphan and sustained release of bupropion; much higher increase of dextromethorphan plasma level than predicted (to a level that is effective to treat depression) and unexpectedly better efficacy in improving depressive symptoms compared to bupropion alone or the combination of dextromethorphan and quinidine taught by Berg (US 2009/0111846, cited in IDS filed on 10/5/2020). See the copy of Applicant’s remarks filed on 5/25/2021 during prosecution of parent case 17/095256 for detailed explanation and evidence. Thus, the instant claims are found to be novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 6-7, 10, 12-17 and 20 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611